COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        John William Palmer v. The State of Texas

Appellate case number:      01-18-00367-CR

Trial court case number:    1584989

Trial court:                263rd District Court of Harris County

        Appellant, John William Palmer, has filed a motion for an extension of time to file
his brief. Because we have issued an opinion dismissing the appeal for lack of
jurisdiction, we construe the motion as a motion seeking an extension of time to file a
motion for rehearing. See Palmer v. State, No. 01-18-00367-CR, 2018 WL 2925712
(Tex. App.—Houston [1st Dist.] June 12, 2018, no pet. h.) (mem. op., not designated for
publication). The motion is granted. See TEX. R. APP. P. 49.1, 49.8.
       Appellant’s motion for rehearing, if any, is due to be filed no later than July
12, 2018.
       It is so ORDERED.

Judge’s signature: /s /Terry Jennings
                    Acting individually      Acting for the Court

Date: June 26, 2018